449 P.2d 447 (1969)
STATE of Oregon, Respondent,
v.
Steven Erik LEPPANEN, Appellant.
Supreme Court of Oregon, In Banc.
Argued and Submitted January 6, 1969.
Decided January 22, 1969.
Ken C. Hadley, Deputy Public Defender, Salem, argued the cause and filed a brief for appellant.
Stephen A. Hutchinson, Deputy Dist. Atty., Eugene, argued the cause for respondent. With him on the brief was John B. Leahy, Dist. Atty., Eugene.
Before PERRY, C.J., and McALLISTER, SLOAN, O'CONNELL, GOODWIN, DENECKE and LANGTRY, JJ.
SLOAN, Justice.
We are presented with an extensive, Brandeis brief urging us to hold that the inclusion of marihuana in the statute, ORS 474.010(18), as a narcotic drug violates the Fourteenth Amendment and Art. I, § 11, of the Oregon Constitution. Present knowledge, it is claimed, compels the conclusion that marihuana is not a habit forming drug and its specification as such, in the statute, is now so arbitrary as to violate due process. It is secondarily argued that to classify the possession of marihuana as a felony is a "`savagely indiscriminate treatment of violators.'"
The opinions, on the subject that are expressed in the brief do nothing more than express the best judgment of the persons who express the opinions. Other people, possessed of seemingly equal expertise, find a contrary result from the use of marihuana. The legislature must make the ultimate judgment on the issues presented, not the court.
Affirmed.